Exhibit 10.1

 

[ARCH CAPITAL GROUP LTD. LETTERHEAD]

 

 

May 27, 2005

 

Mr. W. Preston Hutchings

“The Deanery”

12 Middle Road

Paget, PG03

Bermuda

 

Dear Preston:

 

This letter agreement confirms that Arch Capital Group Ltd., a Bermuda company
(the “Company”), shall employ you, and that you shall accept such employment,
all on the terms outlined below:

 

1.                              Employment:  The Company shall employ you, and
you shall accept employment with the Company, upon the terms and conditions set
forth in this letter agreement for the period beginning on July 1, 2005 and
ending as provided in paragraph 3 (the “Employment Period”).

 

2.                              Position & Responsibilities:  (A)  You shall
serve as Senior Vice President, Chief Investment Officer of the Company, and
that in such capacity you shall report to the Chief Financial Officer of the
Company.  During the Employment Period, you shall devote substantially all of
your working time and efforts to the business and affairs of the Company.

 

(B)  While employed by the Company hereunder, you shall perform your duties at
the offices of the Company in Bermuda.  You shall travel to such places outside
of Bermuda on the business of the Company in such manner and on such occasions
as the Company may from time to time reasonably require.

 

3.                              Term of Employment:  The Employment Period shall
continue until the Company gives notice in writing to you or you give notice in
writing to the Company of at least one month, subject to earlier termination as
provided under The Employment Act 2000.

 

4.                              Compensation:  Compensation for your services
hereunder shall be at an annual base salary rate of $400,000, and an annual
performance bonus opportunity to be determined by the Board of Directors of the
Company in its sole discretion (it being understood that your bonus will not be
prorated for 2005 based on the number of days you are employed by the Company
during 2005).  The target rate for the annual bonus shall be 100% of the base
salary rate, subject to a maximum amount of 200% of the base salary rate.  The
base salary will be payable monthly on the 15th day of each month, two weeks in
arrears and two weeks in advance.  Normal hours of employment are 8:30 a.m. to
5:00 p.m., Monday to Friday.  Your base salary has been computed to reflect that
your regular duties are likely, from time to time, to require more than the
normal hours per week and you shall not be entitled to receive any additional
remuneration for work outside normal hours.

 

--------------------------------------------------------------------------------


 

Subject to the approval of the Board of Directors of the Company (the “Board”),
the Company shall grant to you under one of its share based compensation plans
an option (the “Option”) to purchase 50,000 common shares of the Company at a
purchase price per share equal to the closing market price of the Company’s
shares on the date of grant (the “Grant Date”), with one-third of the Option
vesting and becoming exercisable on each of the Grant Date and the first
anniversary and the second anniversary of the Grant Date, provided that on such
date you are still employed by the Company as provided in the applicable award
agreement.  Such Option shall be exercisable for ten years from the Grant Date,
subject to sooner termination in the event employment with the Company is
terminated as provided in the applicable award agreement.

 

In addition, subject to the approval of the Board, the Company shall grant to
you 12,500 restricted common shares of the Company on the Grant Date, which will
vest on the fifth anniversary of the Date of Grant and will be subject to all
other provisions included in the applicable award agreement.  In the event your
employment is terminated by the Company without cause (as defined in the award
agreement), such restricted shares, to the extent not already vested in full,
shall become immediately and fully vested at the time of such termination of
service as provided in the award agreement.

 

5.                              Benefits:  In addition to the compensation
described above, you shall be entitled to the following benefits during the
Employment Period:


 

(A)  such major medical, life insurance and disability insurance coverage as is,
or may during the Employment Period, be provided generally for other employees
of the Company as set forth from time to time in the applicable plan documents,
copies of which may be obtained by you from the Company;


 


(B)  IN ADDITION TO THE USUAL PUBLIC HOLIDAYS AND TEN (10) PAID DAYS OFF FOR
SICK LEAVE, A MAXIMUM OF FOUR WEEKS OF PAID VACATION ANNUALLY DURING THE TERM OF
THE EMPLOYMENT PERIOD (SECTION 11 OF THE BERMUDA EMPLOYMENT ACT 2000 SHALL
OTHERWISE NOT APPLY TO YOUR EMPLOYMENT HEREUNDER);


 


(C)  BENEFITS UNDER ANY PLAN OR ARRANGEMENT AVAILABLE GENERALLY FOR THE
EMPLOYEES OF THE COMPANY, SUBJECT TO AND CONSISTENT WITH THE TERMS AND
CONDITIONS AND OVERALL ADMINISTRATION OF SUCH PLANS AS SET FORTH FROM TIME TO
TIME IN THE APPLICABLE PLAN DOCUMENTS; AND


 


(D)  THE ADDITIONAL BENEFITS SET FORTH ON SCHEDULE I.


 


6.                              EXPENSES:  THE COMPANY SHALL REIMBURSE YOU FOR
ALL REASONABLE EXPENSES INCURRED BY YOU IN THE COURSE OF PERFORMING YOUR DUTIES
UNDER THIS LETTER AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN
EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER
BUSINESS EXPENSES, SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTATION OF EXPENSES.


 

7.                              Confidential Information; Intellectual
Property:  (A)  You will not disclose or use at any time during or after the
Employment Period any Confidential Information (as defined below) of which you
are or become aware, whether or not such information is developed by you, except
to the extent that such disclosure or use is directly related to and required by
your performance of duties assigned to you pursuant to this letter agreement. 
Under all circumstances and at all times, you will take all appropriate steps to
safeguard Confidential Information in your possession and to protect it against
disclosure,

 

2

--------------------------------------------------------------------------------


 

misuse, espionage, loss and theft.  “Confidential Information” means information
that is not generally known to the public and that was or is used, developed or
obtained by the Company or any of its subsidiaries (collectively, the
“Companies”) in connection with their business.  It shall not include
information (a) required to be disclosed by court or administrative order,
(b) lawfully obtainable from other sources or which is in the public domain
through no fault of you; or (c) the disclosure of which is consented to in
writing by the Companies.


 

(B)  In the event that you as part of your activities on behalf of the Company
generates, authors or contributes to any invention, design, new development,
device, product, method of process (whether or not patentable or reduced to
practice or comprising Confidential Information), any copyrightable work
(whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Companies as now or hereinafter conducted (collectively, “Intellectual
Property”), you acknowledge that such Intellectual Property is the sole and
exclusive property of the Companies and hereby assign all right title and
interest in and to such Intellectual Property to the Companies.  Any
copyrightable work prepared in whole or in part by you during the Employment
Period will be deemed “a work made for hire” under Section 201(b) of the
Copyright Act of 1976, as amended, and the Companies will own all of the rights
comprised in the copyright therein.  You will promptly and fully disclose all
Intellectual Property and will cooperate with the Companies to protect the
Companies’ interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Company, whether such requests occur prior to or after termination of your
employment hereunder).

 

(C)  As requested by the Company, from time to time and upon the termination of
your employment with the Company for any reason, you will promptly deliver to
the Company all copies and embodiments, in whatever form or medium, of all
Confidential Information or Intellectual Property in your possession or within
your control (including written records, notes, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information or
Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.


 

8.                              Nonsolicitation:  (A)  You hereby agree that
(a) during the Employment Period and for a period of one (1) year after the date
of termination of your employment hereunder (the “Nonsolicitation Period”) you
will not, directly or indirectly through another entity, induce or attempt to
induce any employee of the Companies to leave the employ of the Companies, or in
any way interfere with the relationship between the Companies and any employee
thereof or otherwise employ or receive the services of any individual who was an
employee of the Companies at any time during such Nonsolicitation Period or
within the six-month period prior thereto and (b) during the Nonsolicitation
Period, you will not induce or attempt to induce any customer, supplier, client,
insured, reinsured, reinsurer, broker, licensee or other business relation of
the Companies to cease doing business with the Companies.


 

(B)  If, at the enforcement of this paragraph 8, a court holds that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or area reasonable under such circumstances will be substituted for the
stated duration, scope or area and that the court will be permitted to revise
the restrictions contained in this paragraph 8 to cover the maximum duration,
scope and area permitted by law.

 

3

--------------------------------------------------------------------------------


 

9.                              Equitable Relief:  You acknowledge that (a) the
covenants contained herein are reasonable, (b) your services are unique, and
(c) a breach or threatened breach by you of any of your covenants and agreements
with the Companies contained in paragraphs 7 and 8 could cause irreparable harm
to the Companies for which they would have no adequate remedy at law. 
Accordingly, and in addition to any remedies which the Companies may have at
law, in the event of an actual or threatened breach by you of your covenants and
agreements contained in paragraphs 7 and 8, the Companies shall have the
absolute right to apply to any court of competent jurisdiction for such
injunctive or other equitable relief as such court may deem necessary or
appropriate in the circumstances.


 

10.                        Representation:  You hereby represent and warrant to
the Company that (a) the execution, delivery and performance of this letter
agreement by you does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which you are a party or by which you are bound, (b) you are not a party to or
bound by any employment agreement, noncompetition agreement or confidentiality
agreement with any other person and (c) upon the execution and delivery of this
letter agreement by the Company, this letter agreement will be the valid and
binding obligation of you, enforceable in accordance with its terms.

 

11.                        Notice:  Any notice or request required or permitted
under this letter agreement shall be in writing and given or made by fax, email
or by post-paid registered certified mail return, receipt requested, addressed
to the Company at its registered office or to you at the address specified
therefor on the first page hereof or to either party at such other address or
addresses as such party may from time to time specify for the purpose in a
notice given to the other party in accordance with this paragraph.

 

12.                        General:  There are currently no disciplinary or
grievance procedures in place, and there is no collective agreement in place.
You also understand that professional office attire based on the local customs
of Bermuda is required at all times.  This letter agreement constitutes the
entire agreement among the parties hereto relating to the subject matter hereof,
may be executed in two or more counterparts, and shall be governed by the laws
of Bermuda without regard to choice of law rules.

 

4

--------------------------------------------------------------------------------


 

Please confirm your agreement to the above by signing and returning the enclosed
duplicate of this letter agreement.


 

We look forward to a mutually satisfactory relationship.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

 

 

By:

/s/ John D. Vollaro

 

Name:

John D. Vollaro

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

 

 

 

 

Accepted as of the date first above written:

 

 

 

 

 

 

 

 

/s/ W. Preston Hutchings

 

 

 

W. Preston Hutchings

 

 

 

 

 

cc: Dinos Iordanou

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

The Company shall reimburse you for the following expenses incurred by you,
subject, in each case, to the Company’s requirements with respect to reporting
and documentation of such expenses:

 

•                  A one-time automobile allowance of $35,000 for the purchase
of an automobile; and

 

•                  Annual dues for membership in one club.

 

--------------------------------------------------------------------------------